--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
May 21, 2012, by and between Corporate Resource Services, Inc., a Delaware
corporation (the “Company”), and Michael J. Golde (the “Employee”).
 
RECITALS
 
A. The Company and the Employee are parties to that certain Executive Employment
Agreement, dated January 30, 2012 (the “Agreement”), which sets forth the terms
and conditions of the Employee’s employment with the Company as its Vice
President of Finance; and
 
B. The Company desires to employ the Employee as its Chief Financial Officer,
and the Employee desires to be so employed pursuant to the same terms and
conditions of the Agreement, as modified by this Amendment.
 
AGREEMENT.
 
In consideration of the above, and for other valuable consideration received,
the Company and the Employee agree as follows:
 
1.           Section 1(a) of the Agreement is hereby amended and restated as
follows:
 
“(a) Position and Duties.  The Company agrees to employ the Employee and the
Employee accepts such employment for the period beginning as of the date hereof
and ending upon termination pursuant to Section 1(c) hereof (the “Employment
Period”).  Beginning May 21, 2012, the Employee shall serve as Chief Financial
Officer of the Company, and shall have the normal duties and responsibilities of
such an employee, including day to day responsibility for accounting and
financial matters, subject to the normal power of the Board and the President of
the Company.  The Employee will report directly or indirectly to the Board or
the President of the Company.  The Company may, from time to time and in its
sole discretion, redefine or reclassify the Employee’s title, responsibilities,
duties or obligations under this Agreement; however, the Company shall not
materially alter the terms of this Agreement without the written approval of the
Employee pursuant to Section 7 hereof.”
 
2.           All other terms of the Agreement shall remain in full force and
effect but shall be interpreted in a manner consistent with this Amendment.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written
above.                                                                                               
 

CORPORATE RESOURCE SERVICES, INC.   MICHAEL J. GOLDE                  
/s/ John P. Messina, Sr.
 
/s/ Michael J. Golde
By: John P. Messina, Sr., President
 
By: Michael J. Golde

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 30,
2012, by and between Corporate Resource Services, Inc., a Delaware corporation
(the “Company”), and Michael J. Golde (the “Employee”). Certain definitions are
set forth in Section 4 of this Agreement.
 
1.           Employment.
 
        (a)           Positions and Duties. The Company agrees to employ the
Employee and the Employee accepts such employment for the period beginning as of
the date hereof and ending upon termination pursuant to Section 1(c) hereof (the
“Employment Period”). The Employee shall serve as Vice President of Finance of
the Company, and shall have the normal duties and responsibilities of such an
employee, including day to day responsibility for accounting and financial
matters, subject to the normal power of the Board and of the President, Chief
Executive Officer (“CEO”) and Chief Financial Officer. The Employee will report
directly or indirectly to the Chief Financial Officer or the President.
 
        (b)           Compensation and Benefits.
 
(i)           Salary. During the Employment Period, the Company will pay the
Employee a base salary (the “Annual Base Salary”) of $294,000 per annum, or such
higher rate as the Company may designate from time to time.
 
(ii)           Bonus. The Employee will be eligible for a discretionary bonus,
based on the Employee’s performance if and when determined by the Company’s
President, CEO and/or Board of Directors.
 
(iii)           Car Allowance. During the Employment Period, the Company shall
pay to the Employee the amount of $500 monthly for the expenses incurred by the
Employee for the cost of maintaining an automobile for business use, including
lease costs, gas, maintenance and insurance.
 
(iv)           Other Benefits. In addition, during the Employment Period, the
Employee will be entitled to participate in such plans and programs as the
Company may adopt from time to time in accordance with the terms of those plans
and programs.
 
        (c)           Termination. The Employment Period will continue for a
term of three years from the date hereof, subject to automatic one-year
renewals, unless earlier terminated by the first to occur of (i) the Employee’s
resignation or death, (ii) termination by the Company with Cause, or (iii)
termination by the Company without cause. If the Employee’s employment is
terminated by the Company without cause, then during the twelve month period
commencing on the date of termination, (the “Severance Period”), the Company
will pay the Employee severance at a rate equal to the Employee’s Annual Base
Salary then in effect, payable in equal installments on the Company’s regular
salary dates (the “Severance Payments”), and the Employee shall receive the same
car allowance, and other benefits, if any, that the Employee was receiving at
the time his employment terminated.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Confidential Information. The Employee acknowledges that the
information and data obtained by him during the course of his performance under
this Agreement concerning the business and affairs of the Company and its
Affiliates are the property of the Company, including information concerning
acquisition opportunities in or reasonably related to the Company’s business or
industry of which the Employee becomes aware during the Employment Period.
Therefore, the Employee agrees that he will not disclose to any unauthorized
person outside the ordinary course of business or use for his own account any of
such information or data without the Board’s written consent, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of the Employee’s acts or omissions
to act. The Employee agrees to deliver to the Company at the termination of his
employment, or at any other time the Company may request in writing, all of the
information and data specified in the first sentence of this Section 7,
including memoranda, notes, plans, records, reports and other documents (and
copies thereof) containing confidential information of the Company and its
Affiliates which he may then possess or have under his control, and which are
then not otherwise generally known to and available for use by the public other
than as a result of the Employee’s acts or omissions to act.
 
3.           Nonsolicitation. During the twelve months following Termination,
the Employee shall not directly or indirectly through another entity (i) induce
or attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any such employee thereof, or (ii) induce or attempt to induce any customer of
the Company to cease doing business with the Company, or in any way interfere
with the relationship between any such customer and the Company.
 
4.           Definitions.
 
“Affiliate” of any particular person or entity means any other person or entity
controlling, controlled by or under common control with such particular person
or entity.
 
“Cause” means (i) the commission of a felony or a crime involving moral
turpitude, (ii) conduct which brings the Company or any of its Subsidiaries into
substantial public disgrace or disrepute, or (iii) substantial and repeated
material failure to perform duties of the office held by the Employee as
:.:easonably directed by the Board, and such failure is not cured within 30 days
after the Employee receives notice thereof from the Board.
 
5.           Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, sent by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the addresses set forth
below, or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.
Notices will be deemed to have been given hereunder when delivered personally,
three days after deposit in the U.S. mail, and one day after deposit with a
reputable overnight courier service.
 
 
3

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Corporate Resource Services, Inc. 160 Broadway
New York, NY 10038
Attention: John Messina
 
If to the Employee:
 
38 Bayway Avenue
Brightwaters, NY 11718
 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
6.           Choice of Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by and construed in
accordance with the internal laws of the State of New York.
 
7.           Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Employee.
 
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.
 
Employee:
  Corporate Resource Services, Inc.                
/s/ Michael J. Golde
  By:
/s/ John P. Messina, Sr.

 
4